.s¶-rsaxRaTsY      “En-Ax-




                Honorable MotirlsRolston           Opinion Wo. O-1599
                County Attorney                    Re: Validity of teachers'
                Titus County                           contract.
                Mt. Pleasant, Texas
                Dear Sir:
                          We are in receipt of your letter of October 18,
                1939, In which you request an opinion of this Department
                as to the validity of a teachers' contract under the facts
                set out in your letter as follows:
                             "The contract was signed by the teacher and
                        the trustees of the Ripley Common School District
                        of this County in May, 1939. The contract was
                        approved by the County School Superintendent under
                        date of September lst, 1939. An election in accord-
                        ance with the provisions of Article 2806, after
                        proper petitions from the two Districts and an
                        order therefor by the County Judge, was held on
                        August 3lst in said Ripley Common School District
                        and Talco Independent School District, both of
                        Titus County. Majorities voting in both Districts
                        at said elections voted In favor of consolidation of
                        the two Districts. However, the Commissioners' Court
                        of the County did not canvass the returns nor declare
                        the results of such elections until a few days after
                        September lst, 1939, the date shown on the contract
                        that It was approved by the County Superintendent.
                        When such returns were canvassed, it was found to be
                        and so declared that the election carried in each of
                        said Districts favoring the con.solldatlonand the two
                        Districts were consolidated under said Article 2806
                        and amendments thereto."
                          Article 2750, Revised Civil Statutes of Texas,
                provides, in part, as follows:
                              'Trustees of a district shall make contracts
                         with teachers to teach the public schools of their
                         district, but the compensation to a teacher, under
                         a written contract so made, shall be approved by
                         the county superintendent before the school is
                         taught, stating that the teacher will teach such
                         school for the time and money specified in the
                         contract. * * +'
Honorable Norris Rolston, Page 2 (O-1599)


          Article 2693, Revised Civil Statutes of Texas,
provides, In part, as follows:
          "The county superintendent shall approve
     all vouchers legally drawn against the school
     fund of his county. He shall examine all the
     contracts between the trustees~pad teachers of
     his county, and if, in his judgment, such con-
     tracts are proper, he shall approve the same;
     provided, that in considering any contract
     between a teacher and trustees he shall be
     authorized to consider the amount of salary
     promised to the teacher. * * +"
          On May 13, 1939, this Department rendered Opinion
No. O-684, addre~ssedto the Honorable A; M. Prlbble, County
Attorney, Goldthwalte, Texas, concerning a situation vhlch
vas~analogous to the one in your case. In that other case,
the trustees of the common school dlst~rlctcontracted with
a teacher and subsequent to that time an election was or-
dered to consolidate such common school districts with an
independent district. After the election had been ordered,
the contract was f'lledwith the county superintendent who
approved It. The question was as to the validltj'of that
contract. In answer to that question, Opinion No. O-684
reads, in part, as follows:
         "Article 2806, Revised Civil Statutes, provides
    a means whereby the qualified electorate of several
    school districts may vote to determine whether said
    school districts shall consolidate and be governed
    b the applicable laws pertaining thereto. Article
    2is
      09, Revised Civil Statutes, relating to consoli-
    dated districts, among other things, provides that
    'acting in collaboration with the district superin-
    tendent, the board of trustees shall employ teacher's
    for the several elementary schools in the district
    or for the departments of the high school, which
    teachers shall be elected for one year or two years,
    as the trustees decide, and they shall serve under
    the direction and supervision of the district super-
    intendent.'
         "Our Supreme Court in State ex.rel. George V.
    Baker, 40 S.U. (26) 41, held:
         "ITo our minds, this suit presents but one
    question: Did the County Board of Trustees have
    the power to defeat the right of the People to by
    vote, determine the question as to whether the
Honorable Morris Ralston, Page 3 (O-1599)


     district should be incorporated by're-districting
     the territory involved after theelectlonhas been
     duly and legally ordered and advertlsed, and while
     such election was still pending? We think that to
     state the question Is to give a negative answer
     thereto.
         "'It is our opinion, that even if it be con-
     ceded that the orders of the County Board with
     reference to the territory of District #lf5would
     have been in all respects legal In the absence of
     the pending election, still the right of the people
     to vote on incorporation, having been f lrst lawfully
     invoked, would not be interferred vlth or defeated
     by the County Board pending the holding of the elec-
     tion, and the.declaratlon of Its results.'
          *The people of the district referred to in
    your first question, having first invoked their
    right to vote on the question of whether their
    districts shall be consolidated, governed by the
    laws pertaining to consolidated school districts,
    and their teachers employed and directed by the
    board of trustees of the consolidated school dis-
    trict, we are of the opinion that the board of
    trustees of one of the consolidating districts and
    the county superintendent could not defeat their
    right to vote on this question under the facts
    presented and the action of the county superlntend-
    ent in approving these teachers contracts was pre-
    mature.    Ws, therefore, answer your first question
    in the negative."
         It is the opinion of this Department that the rule
announced in this prior opinion is correct and would apply
in your case. In this prior c%se the county superintendent
had approved the contract even before the election and the
same was held to be invalid because it defeated the right
and will of the people who ordered the consolidation elec-
tlon. Certainly, then, In your case where the county
superintendent did not approve the contract until the day
after the election which consolidated the two school dis-
tricts said contract would also be invalid. This 1s especi-
ally true where the county superintendent had actual know-
ledge of the result of the election prior to the time that
he approved the contract.
Honorable Morris Rolston, Page 4 (O-1599)


         It Is, therefore, the opinion of this Department
that under the facts stated in your letter this teachers'
contract 1s Invalid.
                              ?ours very truly
                        ATTORNEY OENERAL OF TEXAS


                        BY   a/   BILLYOOILWEXG
                                  Billy Goldberg
                                       Assistant
BC+:RS-AM4
                                      APPROVED
                                    Opinion Committee
APPROVED NOV 2, 1939
                                   By BWB, Chairman
s/ GERALD c. MANN
ATTORNEYGENERAL OFTFS


O.K. GRL